

113 S4177 IS: Emergency Housing Assistance for Older Adults Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4177IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Menendez (for himself, Mr. Brown, Ms. Warren, Mr. Van Hollen, Ms. Sinema, Mrs. Gillibrand, Ms. Klobuchar, Mrs. Feinstein, Mr. Sanders, Mr. Markey, Mr. Casey, Mr. Durbin, Mr. Booker, Mr. Blumenthal, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize supplemental funding for supportive housing for the elderly, and for other purposes.1.Short titleThis Act may be cited as the Emergency Housing Assistance for Older Adults Act of 2020.2.Supplemental funding for supportive housing for the elderly(a)Authorization of appropriationsThere is authorized to be appropriated $1,202,000,000 for fiscal year 2020 for assistance for supportive housing for the elderly, of which—(1)$845,000,000 shall be for rental assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) or section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), as appropriate, and for hiring additional staff and for services and costs, including acquiring personal protective equipment, to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID–19) pandemic for—(A)projects for which assistance is provided under a project rental assistance contract under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2));(B)projects for which a direct loan under section 202 of such Act was made and for which assistance is provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); and(C)projects for which project-based assistance is provided under such section 8 in which more than 80 percent of tenants are 62 years of age or older;(2)$50,000,000 shall be for installation of, and service fees for, wireless internet services in projects and individual units described in paragraph (1);(3)$7,000,000 shall be for a 1-year extension of the Supportive Services Demonstration of the Department of Housing and Urban Development authorized under the heading housing for the elderly under the heading housing programs under the heading Department of Housing and Urban Development in title II of the Department of Housing and Urban Development Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 618); and (4)$300,000,000 shall be for grants under section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632) for costs of providing service coordinators for purposes of coordinating services to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID–19).(b)Eligibility of supportive housing for persons with disabilitiesFor purposes of subsection (a), section 676(a) of the Housing and Community Development Act of 1992 (42 U.S.C. 13632(a)) shall be applied by substituting (G), and (H) for and (G).(c)Service coordinators(1)Hiring(A)In generalIn the hiring of staff using amounts made available pursuant to this section for costs of providing service coordinators, grantees shall consider and hire, at all levels of employment and to the greatest extent possible, a diverse staff, including by race, ethnicity, gender, and disability status. (B)ReportNot later 120 days after the date on which the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic terminates, each grantee described in subparagraph (A) shall submit to the Secretary of Housing and Urban Development a report describing compliance with that subparagraph.(2)One-time grantsGrants made using amounts made available pursuant to subsection (a) for costs of providing service coordinators shall not be renewable.(3)One-year availabilityAny amounts made available pursuant to this section for costs of providing service coordinators that are allocated for a grantee and remain unexpended upon the expiration of the 12-month period beginning upon such allocation shall be recaptured by the Secretary.